This conviction was for unlawfully carrying a pistol.
Appellant, while walking on the street in company with two girls, was found in possession of a pistol. He explained his possession of it with testimony that he had some months before taken it to a refinery *Page 164 
at which he worked at the request of one of the guards who was guarding the property, the guard stating that he wanted to buy it. That he left it at the refinery, the guard laying it away where it remained until the day of the arrest, at which time appellant was on his way home taking the pistol with him, the guard having failed to buy it. The evidence shows that he was going directly home the nearest route. The Assistant Attorney General concedes the insufficiency of the evidence to sustain the conviction, and in this we agree with him. See Mangum v. State, 90 S.W. Rep., 31; Roberts v. State, 60 Tex.Crim. Rep.; Buckley v. State, 70 Tex.Crim. Rep., 157 S.W. Rep., 765.
The judgment of the lower court is reversed and the cause remanded.
Reversed and remanded.